AO 442 (Rev. 11/11) Arrest Warrant

 

 

DEC 05 2013

RK.US pOIsTarcT COURT

Eastern District of California

 

EASTERN DISTRICT OF CALIFORNIA
United States of America ev eee
v. ) me
In the Matter of the Extradition of ) Case No. KD _
BRANDON NATHAN TEIXEIRA A/K/A "KOBE" A/K/A ) 49 MJ0206- C
"K" AIK/A "COLBY" A/K/A "JORDAN DOUGALL" ) 2:
AIKIA "RYAN POVENCHER" )
)

   
    

 

Defendant

ARREST WARRANT

 
   

To: Any authorized law enforcement officer

   

(name of person to be arrested)

Brandon Nathan TEIXEIRA
who is accused of an offense or violation based on the following document filed with the court:
1 Indictment 1 Superseding Indictment C1 Information [ Superseding Information

Probation Violation Petition [ Supervised Release Violation Petition O Violation Notice (© Order of the Court

This offense is briefly described as follows:

Pursuant to 18 U.S.C. § 3184, being a fugitive from Canada, which has sought provisional arrest with a view toward
extradition, under the extradition treaty between the U.S. and Canada and its protocols, for murder, in | violation of section
235(1) of the Criminal Code of Canada.

Date: [30/29 Crd) Dehoes

/ i: Y ? Ctr Issuing officer's signatute

City and state: Sacramento, California Carolyn K. Delaney, U.S. Magistrate Judge
, Printed name and title

 

 

Z 4

 

  
 

Return
This warrant was received on (date)

, and the person was arrestedon (date) fel 0 1/2019
at (city and state)
Date: lo / OI /2 07 G
Arresting officer’s si ignature

A. YAO, Depay_vS. MARSIAE

Printed name and title

 

y

 

 

 

 
